Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 10-12756349) in view of Choi (6,174,243).  Note the basis for the rejections set forth in the office action filed August 27, 2020.  Regarding the amendment to claim 1 further defining the stop hole, note the rejection of claim 8 in the office action filed August 27, 2020 as this claim defines the same limitations.  Regarding the amendment to claim 1 further defining the plurality of guide rails, note the rejection of claim 9 in the office action filed August 27, 2020 as this claim defines the same limitations.  The particular number of guide rails is still considered to be obvious given the teachings of the combination and lacking a showing of criticality for the particular number of guide rails and because it appears that the number of guide rails as taught by the combination would accomplish similar purposes.  Regarding the limitation for the supply guide rail to be bent so that loads of golf balls moving downwards through the rail are dispersed and reduced at the guide rails, the combination teaches a plurality of bends within the plurality of supply guide rails.  These bends are obviously capable of dispersing and reducing the loads of the golf balls moving downwards.  The modification of additional rails to the construction of Lee would obviously create the recited seven guide rails that are all capable of dispersing and reducing the loads of the golfs thereon due to the bends in the rails1.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 10-1275349) in view of Choi (6,174,243), Avery (US 2008/0125237) and Jones (3,003,770).  Note the basis for the rejections set forth in the office action filed August 27, 2020.
Response to Arguments
Applicant's arguments filed November 27, 2020 have been fully considered but they are not persuasive.  Regarding the applicant’s first argument that Lee does not teach the fourth, fifth, sixth and seventh guide rails as recited, it is noted that Lee teaches a plurality of rails for his golf ball teeing device.  The recitation for additional guide rails (i.e., fourth, fifth, sixth and seventh rails) is an obvious duplication of parts and their associated functions lacking a showing of a new and unexpected result obtained therefrom.  It would have been obvious to one of ordinary skill in the art to provide additional rails for the golf ball teeing device of Lee in order to permit the device to store more golf balls therein.  
Regarding the applicant’s second argument that Lee does not teach the multi-bent shape including the seven guide rails, this arrangement is taught by the obvious duplication of elements of Lee.  Lee shows a plurality of rails for supplying the golf balls.  The rails define a multi-bent shape and to provide seven rails is an obvious duplication of elements given the teachings of Lee.  
Regarding the applicant’s third argument that Lee does not teach a multi-bent shape for the guide rails that would disperse and reduce the loads of the golf balls, this limitation is also rendered obvious by the arrangement of Lee.  Lee provides a multi-bent arrangement of rails for supplying golf balls to the tee.  The bends which are part of the rails are obviously capable of reducing and dispersing the loads of the golf balls.  To provide a duplication of parts by increasing the number of rails would obviously further increase the reduction and dispersal of 
Regarding the applicant’s argument that the gradual decrease in length of the rails creates an unexpected result because there is no clogging, as noted above instant claim 1 does not define the gradual reduction of length as applicant purports.  Further, this result does not define an unexpected result for the particular number of rails for the teeing device.  Indeed, applicant does not establish any criticality for the particular number of rails to create the reduction and dispersal of loads on the golf balls moving downwards through the rails and instead argues that it is the gradual reduction of lengths of the rails that creates this reduction and dispersal.  However, the particular relationship of the lengths between the plurality of rails is not recited in the claims.  
Regarding the applicant’s argument that the length of Lee’s first and second rails are long and therefore these rails cannot disperse and reduce the loads, this argument is also not persuasive as applicant’s own specification states that the bending portions of the rails cause the reduction and dispersal of loads on the golf balls moving downwards through the guide rails.  Thus, even though Lee does not teach a gradual reduction of length for the rails, he still meets the claim limitations by providing the rails with bending portions.  
It is noted that the examiner’s Official Notice taken in the previous Office Action has been taken to be admitted prior art because the applicant did not traverse the examiner's assertion.  Note MPEP 2144.03.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416.  The examiner can normally be reached on Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN B WONG/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Modification of Lee to include additional rails is a mere duplication of parts.  Note MPEP 2144.04(VI)(B) and the office action filed August 27, 2020.